
	

114 HR 2084 IH: Taxpayer Identity Theft Prevention and Enforcement Act of 2015
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2084
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Marchant introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to add certain tax-related crimes to the definition of
			 aggravated identity theft, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Taxpayer Identity Theft Prevention and Enforcement Act of 2015. 2.Tax-related CrimesSection 1028A(c) of title 18, United States Code, is amended—
 (1)by striking or at the end of paragraph (10); (2)by striking the period in paragraph (11) and adding a semicolon; and
 (3)by adding at the end the following:  (12)any provision of subchapter A of chapter 75 of the Internal Revenue Code of 1986 (relating to crimes under the Internal Revenue Code); or
 (13)any of the following when committed in connection with the filing of a return of tax under subtitle A of the Internal Revenue Code of 1986:
 (A)Section 286 (relating to conspiracy to defraud the Government with respect to claims). (B)Section 287 (relating to false, fictitious or fraudulent claims).
 (C)Section 371 (relating to conspiracy to commit any offense against the United States, or to defraud the United States)..
			
